Citation Nr: 1208615	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-06 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  











INTRODUCTION

The Veteran had active military service in the United States Army from October 1971 to September 1974.  He also had active military service in the United States Navy from August 1978 to November 1986 and from November 1987 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  The Veteran currently resides within the jurisdiction of the Albuquerque, New Mexico VARO.                 

In October 2010, the Board remanded this case for additional development.  For the reasons explained below, it is again necessary to return this case to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he is unable to work due to his service-connected disabilities.  The Veteran is service-connected for the following: pulmonary impairment due to oil smoke (30 percent disabling); left knee replacement (30 percent disabling); right total knee replacement (30 percent disabling); peripheral neuropathy of the left lower extremity (20 percent disabling); status post resection of giant cell tumor of tendon sheath of the left ankle with degenerative changes (10 percent disabling); onychomycosis of the right hand, thumb of the left hand, and 2nd, 3rd, and 4th toes of the right foot (10 percent disabling); tinea corpus (10 percent disabling); carpal tunnel syndrome of the right wrist (10 percent disabling); sclerosis of the right shoulder (noncompensable); and ulceration of the duodenal bulb (noncompensable).  The combined service-connected disability rating is 90 percent, effective from September 1, 2009.


In October 2010, the Board remanded this case.  At that time, the Board stated that the Veteran, via his representative, had submitted to the RO a private medical evaluation from A.M., Ph.D., dated in March 2009, in support of his claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  That evidence was subsequently forwarded to the Board.  Because the Veteran did not waive his right to have the additional evidence initially considered by the RO, a remand was necessary so that the RO could review the evidence.  See 38 C.F.R. § 20.1304.  In addition, the Board also noted that the evidence of record included a Memorandum, dated in August 2007, from Ms. L.R., a VA Vocational Rehabilitation Counselor.  In the Memorandum, Ms. R. stated that given the Veteran's age, education, previous work experience, and the severity of his issues, further training would not render him employable.  She recognized that the VARO had denied the Veteran's TDIU claim on the basis that his orthopedic service-connected disabilities did not impact his ability to work in a sedentary position.  According to Ms. R., that determination was not accurate.  She noted that she had worked with the Veteran for over a year and that he could not sit or stand for any length of time, ruling out any sedentary position.  Ms. R. further noted that there was no reason to believe that the Veteran could ever be returned to substantial competitive employment.  The Board stated that a review of the March 2008 statement of the case (SOC) and the May 2009 supplemental statement of the case (SSOC) showed that the RO did not consider the aforementioned evidence.  Thus, upon remand, the RO had to review the evidence.  Lastly, the Board recognized that the Veteran had failed to report to a VA examination that was scheduled in December 2008.  See 38 C.F.R. § 3.655.  However, given that the case was being remanded to the RO for additional development, the Board determined that a contemporary examination was needed to properly determine whether the Veteran was unemployable due to all of his service-connected disabilities.  Therefore, the RO was directed to schedule the Veteran for the appropriate VA examination(s) to determine to what extent his service-connected disabilities provided limitations on his ability to obtain employment.           

Pursuant to the October 2010 remand, the RO scheduled the Veteran to undergo a VA examination.  However, in November 2010, the Veteran submitted a statement in which he indicated that he did not want to undergo the VA examination.  The Veteran stated that he believed that there was enough evidence in the record to support his claim, and, as such, he thought it would be a "waste of time" to undergo any further examination.     

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  In this regard, in a December 2011 SSOC, the RO stated that because the Veteran failed to report to the scheduled VA examination, evidence expected from that examination, which might have been material to the outcome of the Veteran's appeal, could not be considered.  Thus, because the Veteran failed to report for the examination and failed to provide good cause for his absence, the RO continued to deny the Veteran's claim for a TDIU rating.  See 38 C.F.R. § 3.655.    

In light of the above, it is the Board's determination that the RO has not complied with the instructions from October 2010 remand.  The Board recognizes that pursuant to the October 2010 remand, the RO scheduled the Veteran for a VA examination.  In addition, the Board also recognizes that because the Veteran failed to appear at the scheduled examination and did not present good cause for his failure to appear, the RO continued to deny his TDIU claim.  See 38 C.F.R. § 3.655.  Nevertheless, in the October 2010 remand, the Board had directed the RO to review pertinent evidence that they had not yet reviewed; specifically, the March 2009 private medical evaluation from Dr. A.M., and the August 2007 Memorandum from Ms. L.R., a VA Vocational Rehabilitation Counselor.  There is no evidence of record showing that the RO reviewed the aforementioned evidence.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court of Appeals for Veterans' Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this case must be remanded so that the RO can review and re-adjudicate the Veteran's claim in light of the aforementioned evidence.       

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Board recognizes that the Veteran does not meet the schedular criteria for a TDIU, as he does not have at least one disability ratable at 40 percent or more.  See 38 C.F.R. § 4.16(a).  However, the question remains whether such benefit is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  In this regard, the Board notes that it is precluded from assigning an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, the Board finds that the evidence of record suggests "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2011).  There has been a showing by the Veteran that his service- connected bilateral knee disabilities, and his associated peripheral neuropathy of the left lower extremity, together have caused a marked interference with employment.  Therefore, the RO should consider whether the Veteran's case should be sent to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted under the provisions of 38 C.F.R. § 4.16(b) or 38 C.F.R. § 3.321(b)(1).







Accordingly, the case is REMANDED for the following action:

The RO must review and re-adjudicate the issue on appeal.  In doing so, the RO must specifically review and consider the March 2009 private medical evaluation from Dr. A.M., and the August 2007 Memorandum from Ms. L.R., a VA Vocational Rehabilitation Counselor.  The RO must also consider whether the Veteran's case should be referred to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating is warranted under the provisions of 38 C.F.R. § 4.16(b) or 38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with an SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.       

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


